Citation Nr: 9901116	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  98-06 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran has verified honorable military service from 
November 1990 to September 1991.  

A perfected appeal to the Board of Veterans Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The veteran was previously 
denied service connection for a skin disorder, in a November 
1995 rating action.  The present appeal in that regard arises 
from an October 1997 rating action in which it was determined 
that new and material evidence had not been submitted to 
reopen the previously denied claim.  A notice of disagreement 
with that decision was received in March 1998, and a 
statement of the case was issued later that month.  A 
substantive appeal was received in April 1998 and, in August 
1998, the veteran appeared at a hearing conducted by the 
undersigned Member of the Boardat the RO.  Thereafter, the 
case was transferred to the Board in Washington, DC.  

With respect to the veterans attempt to establish service 
connection for PTSD, it is observed that the issue developed 
by the RO as being on appeal was whether the veteran had 
submitted new and material evidence to reopen a claim for 
service connection for that disability.  In this regard, the 
record reflects that the veteran was initially denied service 
connection for PTSD in an October 1996 rating action.  After 
he underwent a psychiatric examination for VA purposes in 
November 1996, another rating action was issued in April 
1997, in which service connection for PTSD was again denied.  
Three days later, the RO received a statement from the 
veteran in which he set forth those events from service which 
he believed had precipitated the onset of PTSD.  The RO 
apparently construed that statement as an attempt to reopen 
the claim for service connection for PTSD and, after 
additional medical records were received, prepared another 
rating action.  This action, dated in October 1997, set forth 
that new and material evidence sufficient to reopen the claim 
for service connection for PTSD had not been submitted.  The 
veteran expressed his disagreement with that action in March 
1998 and, later that month, the RO issued a statement of the 
case.  The following month, in April 1998, the veteran 
submitted a VA Form 9.  

In reviewing this sequence of events as to the PTSD claim, 
the Board notes that the veterans April 1997 statement, 
which was apparently construed by the RO as an attempt to 
reopen the previously denied claim for service connection, 
could be equally construed as a notice of disagreement (NOD) 
with the original October 1996 rating action which had denied 
the claim.  If that were the case, the veterans VA Form 9, 
received shortly after the March 1998 statement of the case, 
could be construed as perfecting an appeal with respect to 
the original October 1996 rating action.  Since the veteran 
has made fairly consistent efforts to continue to prosecute 
his claim in this regard since 1996, despite apparent periods 
of homelessness, and since the initial denial of service 
connection never became final for lack of an NOD within one 
year of the rating action, the Board considers the veteran to 
have perfected an appeal with respect to the October 1996 
rating action, and herein proceeds to address his claim on 
that basis.  


REMAND

With respect to the veterans claim for service connection 
for PTSD, the Board notes that establishing service 
connection for that disability requires medical evidence 
establishing a current, clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and medical evidence of a link, 
or causal nexus, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citations will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f).

In the case of Cohen v. Brown, 10 Vet.App. 128, 138 (1997), 
the Court of Veterans Appeals reiterated the three elements, 
listed above, required by section 3.304(f) to warrant a grant 
of service connection for PTSD.  The Court noted, however, 
that, for a claim for PTSD to be well grounded, the veteran 
need only submit medical evidence of a current disability, 
lay evidence (presumed to be credible at this stage of the 
claim) of an in-service stressor, and medical evidence of a 
nexus between service and the current PTSD disability.  
Cohen, supra, at 136-137.  

Once a PTSD claim has been determined to be well grounded, 
this does not necessarily mean the claim will be granted.  As 
the Court has recently emphasized,

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, eligibility for a PTSD service-connection 
award requires more; specifically, (1) [a] 
current, clear medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor.

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet.App. 307 (1997) (emphasis 
in original).

If the veteran did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
veterans testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet.App. 389 (1996); Dizoglio v. 
Brown, 9 Vet.App. 163 (1996).  Service department records 
must support, and not contradict, the veterans testimony 
regarding noncombat stressors.  Doran v. Brown, 6 
Vet.App. 283 (1994).  The question of whether the veteran was 
exposed to a stressor in service is a factual one and VA 
adjudicators are not bound to accept uncorroborated accounts 
of stressors or medical opinions based upon such accounts.  
Wood v. Derwinski, 1 Vet.App. 190 (1991), affd on reconsid-
eration, 1 Vet.App. 406 (1991); Wilson v. Derwinski, 2 
Vet.App. 614 (1992).  In sum, whether the evidence 
establishes the occurrence of stressors is a question of fact 
for adjudicators, and whether stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.

The veteran has contended that his PTSD is a result of 
experiences he underwent in the Persian Gulf War.  In a 
statement submitted to the RO in April 1997, the veteran set 
forth the events he believed caused him to develop that 
disorder.  These included his proximity to the location where 
a Scud missile struck a building where fellow U.S. military 
personnel from Pennsylvania were stationed, resulting in 
several deaths; his proximity to another Scud missile attack 
that was thwarted by a defense (Patriot) missile; his 
observation of demolished equipment; his observation of oil 
well fires; and his involvement in a motor vehicle accident.  
In addition to these events, it was elsewhere indicated, in a 
November 1996 VA examination report, that he also guarded 
prisoners of war, which was stressful.  

A review of the claims file in this case reflects that the 
veteran was seen in service in May 1991, for what was 
described as situational anxiety and depressive symptoms that 
were related to marital discord.  Records dated in 1993 
revealed that he was considered to have depression, and that 
PTSD would need to be ruled out.  Significantly, however, the 
veteran was diagnosed as having dysthymic disorder, rather 
than PTSD, following a VA psychiatric evaluation and in-
patient treatment in January 1994.  

Nevertheless, the veteran was thereafter diagnosed with PTSD 
following an examination conducted for VA purposes in 
November 1996.  The physician who made that diagnosis, 
however, did not set out in a clear manner those events he 
believed had precipitated the disorder.  Rather, the 
stressful events listed in the examination report were 
described as the content of the veterans dreams, instead of 
as a catalogue of factual events.  Although the examiner 
presumably believed the content of these dreams corresponded 
to actual events, in view of this peculiar way of 
substantiating the diagnosis, and the inconsistency with 
previous diagnoses, another examination would be useful in 
resolving this important issue.  

Regarding the veterans attempt to reopen the claim for 
service connection for a skin disorder, the Board notes that, 
with respect to such claims, the United States Court of 
Veterans Appeals has held the Board must perform a two-step 
analysis.  First, the Board must determine whether the 
evidence is "new and material."  Second, if the Board 
determines that the claimant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the veteran's claim in light of all the 
evidence, both old and new.  Manio v. Derwinski, 
1 Vet.App. 140 (1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In determining whether new and material evidence has been 
presented, VA must first decide whether evidence submitted 
since the prior final denial is new.  As indicated by the 
regulation, cited above, and by judicial caselaw, new 
evidence is that which was not of record at the time of the 
last final disallowance (on any basis  merits or 
otherwise) of the claim, and is not merely cumulative of 
other evidence that was then of record.  See Evans v. Brown, 
9 Vet.App. 273, 283-285 (1996).  This analysis is undertaken 
by comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The Board notes that, until recently, caselaw of the Court of 
Veterans Appeals mandated that the second question to be 
addressed in the first step of the Manio analysis was whether 
the new evidence is probative of the disputed issue which was 
the basis for the prior final disallowance.  See Struck v. 
Brown, 9 Vet.App. 145, 151 (1996).  Then, the third question 
was to determine whether, in light of all the evidence of 
record, there was a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome in the prior 
determination.  See Colvin, supra, at 174; Evans, supra, at 
283.  However, as noted above, the United States Court of 
Appeals for the Federal Circuit has held that the judicially-
created standard of the Court of Veterans Appeals, as to 
reasonable possibility of change in outcome, was inconsistent 
with, and more restrictive than, the language of section 
3.156(a) of VAs regulations, cited above, and the Federal 
Circuit Court has thus overruled the Colvin test to that 
extent.  Hodge v. West, 155 F. 3d. 1356 (Fed. Cir. 1998).  It 
is therefore impermissible to apply this third question in 
the first step of the Manio analysis to the veterans claim.  
Instead, the claim must be analyzed only in light of the 
regulatory language of 38 C.F.R. § 3.156.

This new, more flexible materiality standard was further 
illuminated in a recent decision in which the Federal 
Circuits holding in Hodge was interpreted by a panel of the 
Court of Veterans Appeals:  Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim.  Fossie v. West, ___ 
Vet.App. ___,  No. 96-1695, slip op. at 5 (Oct. 30, 1998).  
Since the expression bears directly or substantially on the 
specific matter is essentially equivalent to relevant and 
probative of the issue at hand (see Colvin, supra, at 174), 
it thus appears that the Federal Circuit, in Hodge, and the 
Court of Veterans Appeals, in Fossie, may have left 
undisturbed the first two questions in step one of the 
Manio/Colvin/Evans analysis, and invalidated only the third 
question, as to reasonable possibility of change in outcome, 
in favor of the newly articulated third question, i.e., 
sufficient significance to require consideration on the 
merits.

However, we recognize that, in another recent decision of the 
Court of Veterans Appeals, a finding of the Board that newly 
submitted evidence was not relevant and probative of the 
issue at hand was held to be contrary to the Hodge holding, 
and resulted in a remand by the Court.  See Henderson v. 
West, ___ Vet.App. ___, No. 95-310, slip op. at 15-16 (Nov. 
10, 1998).  We note that the panels in Fossie and Henderson 
were constituted of different judges.  Nevertheless, since 
Henderson post-dated Fossie, we infer from the holding of the 
latter panel that there is a substantive difference between 
the regulatory criterion requiring new evidence which bears 
directly or substantially on the specific matter under 
consideration and the caselaw criterion requiring that the 
new evidence be relevant and probative of the issue at 
hand.  See Bethea v. Derwinski, 2 Vet.App. 252, 254 (1992) 
(only the en banc Court can overrule precedential panel 
opinion); Brewer v. West, 11 Vet. App. 228, 232 (1998) (a 
later panel decision is considered to be an evolution of 
the law).  Thus, although the Court has not elucidated that 
distinction, the Board will apply the favored language in our 
analysis.

In determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Courts discussion of the uniquely pro-
claimant quality of the veterans benefits system such 
that, although not every piece of new evidence is 
material . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision.  Hodge v. 
West, supra, at 1363.

Having discussed the appropriate legal analysis to be applied 
to the veterans claim, the Board notes that, although the RO 
included a copy of the full text of 38 C.F.R. § 3.156 within 
the March 1998 statement of the case provided to the veteran, 
the RO appears to have analyzed his claim by applying the 
impermissible test set forth in Colvin, requiring that, in 
order to reopen a previously denied claim, there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome.  We acknowledge that the RO also noted 
that the evidence essentially duplicates previous 
evidence; however, we are unable to ascertain, from either 
the October 1996 rating decision or the March 1998 statement 
of the case, what analysis the RO applied in making that 
determination.

The Court of Veterans Appeals has stated that, when the Board 
addresses a question not addressed by the RO, the Board must 
consider whether or not the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument.  If not, it must be considered whether the veteran 
has been prejudiced thereby.  Bernard v. Brown, 4 
Vet.App. 384, 393 (1993).  In addition, if the Board 
determines the veteran has been prejudiced by a deficiency in 
the statement of the case, the Board should remand the case 
to the RO pursuant to 38 C.F.R. § 19.9 (1998), specifying the 
action to be taken.  Bernard, supra, at 394.

Accordingly, the Board finds that the veterans claim was 
adjudicated by the RO applying the impermissibly restrictive 
standard of Colvin, as specifically overruled by Hodge.  
Since it appears the veterans claim was adjudicated by the 
RO under an impermissibly strict standard, the veteran has 
been prejudiced.  As provided for by Bernard, the Board must 
therefore remand this claim to the RO for readjudication, as 
to the reopening issue, under 38 C.F.R. § 3.156.

With respect to the procedural posture of this case, the 
Board observes that, in April 1998, the RO received numerous 
private treatment records dated in 1997 and 1998.  Although 
these records appear to have been submitted by the veterans 
previous representative, it is evident that the reason for 
that submission was to provide support for the claims 
currently on appeal.  The RO, however, does not appear to 
have given any consideration to these documents in that 
context.  

Under applicable regulation, evidence received by the agency 
of original jurisdiction prior to transfer of the records to 
the Board after an appeal has been initiated (including 
evidence received after certification to the Board has been 
completed) will be referred to the appropriate rating or 
authorization activity for review and disposition.  If the 
statement of the case was prepared before the receipt of the 
additional evidence, a supplemental statement of the case 
will be furnished the appellant, unless the additional 
evidence duplicates evidence previously of record or is 
irrelevant.  38 C.F.R. § 19.37.  In this case, it does not 
appear that the documents submitted by the veterans former 
representative after the March 1998 statement of the case was 
considered by the RO in the context of the veterans claims.  
Since this additional evidence is not duplicative of any 
previous evidence, and may be considered to address the 
merits of the veterans claims, it should be considered by 
the RO, before the Board enters its decision. 

In view of the matters set forth above, this case is remanded 
to the RO for the following:  

1.  The veteran should be requested to identify 
all sources of recent treatment received for PTSD 
and to furnish signed authorizations for release 
to the VA of private medical records in connection 
with each non-VA source he identifies.  Copies of 
the medical records from all sources he 
identifies, including VA records (not already in 
the claims folder), should then be requested.  All 
records obtained should be added to the claims 
folder.  

2.  The RO should contact the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, Virginia 
22150-3197, or other agency as the RO may deem 
appropriate, and attempt to verify whether the 
unit to which the veteran was assigned during the 
Persian Gulf War, the 3623 Maintenance Company, 
was in near proximity to the location of any Scud 
missile attack; whether it was in a location where 
its members could observe oil well fires, and the 
debris of battle; and whether the unit was 
assigned or performed duties guarding prisoners.  
The RO should also contact the National Personnel 
Records Center (NPRC), or other organization it 
deems appropriate, and attempt to verify whether 
the veteran was involved in a motor vehicle 
accident in February or March 1991.   

3.  Next, the RO must make a specific 
determination, based upon the complete record, 
including any response from USASCRUR and/or the 
NPRC, as to whether the appellant was exposed to a 
stressor or stressors in service, and if so, the 
nature of the specific stressor or stressors.  If 
the RO determines that the record establishes the 
existence of a stressor or stressors, the RO must 
specify what stressor or stressors in service it 
has determined are established by the record.  In 
reaching this determination, the RO should address 
any credibility issues raised by the record.

4.  Upon completion of the above action, the 
veteran should be afforded an appropriate VA 
psychiatric examination.  The purpose of this 
examination is to determine whether the veteran 
currently suffers from PTSD.  If the veteran is 
found to have PTSD, the examiner should express an 
opinion for the record as to whether the veterans 
claimed stressors or stressors from his military 
service are etiologically related to any current 
PTSD.  The examining physician should specifically 
identify which, if any, stressors are linked to 
any diagnosed PTSD, with reference to the 
stressor(s) determined by the RO to be established 
by the record.  All tests deemed necessary by the 
examiner must be conducted and the clinical 
findings and reasoning which form the basis of the 
opinions requested should be clearly set forth.  
In the event the examiner finds that the veteran 
does not have PTSD, he or she should reconcile 
that conclusion with that of other examiners who 
may have differed with that conclusion.  The 
claims folder and a copy of this Remand  must be 
made available to the examiner prior to the 
examination in order that he or she may review 
pertinent aspects of the veterans service and 
medical history.  A notation to the effect that 
this record review took place should be included 
in the examination report.  

5.  Upon completion of the above, the RO should 
review the evidence and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete (for example, if any requested opinions 
are not provided), appropriate corrective action 
should be taken.

6.  Next, the RO should review the evidence of 
record, including that which associated with the 
claims file in April 1998, and enter its 
determination regarding the veterans attempt to 
establish service connection for PTSD, and to 
reopen his claim for service connection for a skin 
disorder.  As regards the veterans skin disorder, 
the RO should consider the evidence added to the 
record in April 1998 (which showed the presence of 
multiple scars from dermatitis) in the context of 
the veterans Gulf War service records that 
revealed the presence of crusted papules on the 
right lower leg, and his other postservice records 
that reflected various diagnoses of nummular 
eczema, prurigo nodularis, and dermatitis, and 
apply the criteria as set out in 38 C.F.R. 
§ 3.156(a), in accordance with the guidance of 
Hodge, Fossie, and Henderson, supra, and not the 
more restrictive requirements set forth in Colvin, 
supra.  If any determination remains unfavorable 
to the veteran, the RO should furnish him, and his 
representative, with a supplemental statement of 
the case and they should be given an opportunity 
to respond before the case is returned to the 
Board.  

The veteran need take no further action with respect to his 
appeal unless otherwise notified, and the Board intimates no 
opinion as to the ultimate disposition warranted in this case 
by this Remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
